 THE GREAT ATLANTIC AND PACIFIC TEA COMPANY11^.4recalls are governed by seniority within each group rather than ona plantwide basis.On the basis of the, entire record, including the bargaining historyin separate units, and the fact that the employees in the units soughtby the Petitioner possess interests -and exercise duties which areseparate and distinct from those of the employees represented byLocal 218A, we find that they constitute appropriate units.Wetherefore deem it unnecessary to pass upon the Petitioner's alternativeccontention that the requested employees are craftsmen.Accordingly, we find that the following employees of The KansasCity Bakery Employers Labor Council, and of Cake Box PackagedProducts, Inc., located in the Greater Kansas City, Missouri, area,constitute 'units appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act-:All employees engaged in operations of mixing through dumping,mixers or spongers of bread, rolls, cakes, or pies, oven men or drawers,benclihands, underhand, on cakes, bread, `rolls,'or pies, and jobbers andapprentices on bread, rolls, cakes, or pies, but excluding wrappingmachine operators, ingredient scalers, icing makers or fruit cooks,head checkers, receiving and shipping clerks, stationary engineers,machinists, bread salesmen, office clerical employees, professionalemployees, guards, and all supervisors as defined in the Act.[Text of. Direction of Elections omitted from publication.]The Great Atlantic and Pacific Tea Company,National BakeryDivisionandUnnumbered Localiof the American Bakeryand Confectionery- Workers-InternationalUnion,AFL-CIO,PetitionerFairfax Baking Company,Division of Safeway Stores, Inc.andUnnumberedLocal ofthe American Bakery and ConfectioneryWorkers International Union,AFL-CIO,Petitioner.Cases Nos.17--RC-2687 and 17' R'C=2693. July 3, 1958DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeWilliam J. Cassidy, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed., .1 The Petitionerhas been enjoined by a local court from using the designation "LocalNo. 218." 'Because of this circumstance,the Petitionerhas assumed the designation of"UnnumberedLocal."7.23 NLRB No. 3. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thesecasesto a three-member panel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in these cases,2 the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain.employees of the Employers.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.The parties stipulated that the evidence recorded in Cases Nos.17-RC-2686 and 17-RC-2688,4 and the positions advanced by the-respective parties in those cases, should be applicable to the instantproceedings.In those cases, Local 218 and Local 218A contendedthat contracts which they executed with the employers therein werea bar to petitions filed by the Petitioner.The Petitioner assertedthat the contracts were no bar because Local 218 was defunct or,-alternatively, because a schism had developed within that Local.The employers therein took no position with respect to the contract-bar issue.In thosecases,the Board found' that Local 218 was not defunctbecause it retained some members, had held meetings, had electedofficers, and had appeared at the hearing and indicated it was readyand willing to administer the contracts.However, the Board didfind that a schism had occurred in the ranks of Local 218's member-ship because of the expulsion of the Bakery and Confectionery-Workers International Union from the AFL-CIO on corruptiongrounds.As the schism was coextensive with 1 of 2 bargaining unitscovered by the contracts in thosecases,theBoard held that thecontracts were no bar and directed elections.In view of the stipulation in these proceedings to incorporate therecord in Cases Nos. 17-RC-2686 and 17-RC-2688, and in view of theBoard's decision in thosecases,we find that the contracts herein donot constitute a bar for the reasons expressed in that -decision.Weshall therefore direct elections on the Petitioner's petitions.4. In Cases Nos. 17-RC-2686 and 17-RC-2688, the Petitioner soughtunits of allemployees of each employerengaged inall operations of2 Cases Nos.17-RC-2687 and 17-RC-2693have been consolidated for purposes of hear-ing and decision.s Local Union No. 218 and Local Union No. 465, affiliatedwiththe Bakeryand Con-fectioneryWorkers InternationalUnion of America,intervened on the basis of currentcontractswith the Employers.Local 465 was, prior to December 1, 1957, designatedas Local 218A.Because thislatter designation appearsin the transcriptof these pro-ceedings,we shall referto Local465 asLocal 218A.The KansasCity Bakery Employers Labor Councilwas the employer in Case No.17-RC-2686..Cake 'Box Packaged Products,Inc,was the employer in Case No.17-RC--2688.6 121 NLRB 6. THE UNION NEWS COMPANY13mixing through dumping, mixers or spongers of bread, rolls,cakes, orpies,oven men or drawers, benchhands,underhand on cakes,bread,rolls,or pies,and jobbers and apprentices on bread, rolls,cakes,or pies.These units conformed to the contractual units which came under thejurisdiction of Local 218,and are the units sought by the Petitionerherein.In those cases,the employers,and Local 218 and Local 218Acontended that the appropriate units should consist of the foregoingemployees as well as the employees in the contractual units which cameunder the jurisdiction of Local 218A.The same contention is made bythese parties in the instant cases.In its decision in the earlier cases, the Board found that the dutiesand interests of the employees in the units sought by the Petitionerwere separate and distinct from those of the employees whom theemployers and Locals 218 and 218A would have included and, there-fore, were appropriate.In view of the parties'stipulation herein, andthe Board's decision in CasesNos. 17-RC-2686 and 17-RC-2688, wefind that the units soughtby'thePetitioner herein are appropriate.Accordingly,we find that the following employees of The GreatAtlantic and Pacific Company, National Bakery Division, and ofFairfax Baking Company,Division of Safeway Stores,Inc., locatedin KansasCity,Missouri,constitute units appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act :All employees engaged in operations of mixing through dumping,mixers or spongers of bread, rolls,cakes,or pies,oven men or drawers,benchhands,underhand on cakes,bread, rolls,or pies, and jobbers andapprentices on bread, rolls,cakes,or pies,but excluding wrappingmachine operators,ingredient scalers,icing makers or fruit cooks,head checkers, receiving and shipping clerks, stationary engineers,machinists,bread salesmen, office clerical employees,professional em-ployees,guards,and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.)The Union News Company1andInternational Union of OperatingEngineers,Local94, AFL-CIO, Petitioner.Case No. 2-RC-9265.July 7, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John J. Carmody,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1The name of the Employer appears as corrected at the hearing.121 NLRB No. 4.